     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 1 of 14 Page ID #:200

                                                                           ~'
                                                                      R :z. .w




 1    Eric M. Murphy,In Pro Per
 2
      Glenda C. Murphy,In Pro Per                          ?p19 APR -9 Pl~1 5~ 03
      9965 McKinley Street
      Rancho Cucamonga, CA 91730                          ~~-~~~'''S~ u,~ ~ ~~'~7 cotr~~F
                                                             EN?i~iA~~~E ~.I~E' G LiF,
 3                                                         C
     (909)463-7064 —Phone
 4
                                                         My
 5                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 6                        EASTERN DIVISION-SAN BERNARDINO .
 7

 8
                                            E~~~19-oa~~
     ERIC M. MURPHY,an individual; and ) CASE NO.:                                     ,~~~
     GLENDA C. MURPHY,an individual, ) Dept:
 9
                                         Judge:
io
                   Plaintiffs,                 )
li
12                                            > DECLARATION OF ERIC M.MURPHY IN
         vs.                                  ~ SUPPORT OF PLAINTIFFS' VERIFIED
13
                                              ' EX PARTE APPLICATION FOR
14   U.S. BANK NATIONAL                       7 TEMPORARY RESTRAINING
     ASSOCIATION, AS TRUSTEE FOR              ~ ORDER,AND TEMPORARY AND
15   MASTR ADJUSTABLE RATE                    } PERMANENT INJUNCTIVE RELIEF,
16   MORTGAGES TRUST 2007-1,                  ~ AND REQUEST FOR THE JUDGE'S
     MORTGAGE PASS-THROUGH                    ~
l~   CERTIFICATES, SERIES 2007-1;             ) APPROVAL OF THE NOTICE OF
     FIDELITY NATIONAL TITLE                  ) PENDENCY OF ACTION
18
     COMPANY;MEGA CAPITAL                      ~
19   FUNDING,INC.;POWER DEFAULT                ~
     SERVICES,INC.; OCWEN LOAN                 ~
20
     SERVICING,LLC; MORTGAGE                   ~
21   ELECTRONIC REGISTRATION                   1 Hearing Date:
     SYSTEMS,INC.; WESTERN                     ~
22
     PROGRESSIVE,LLC; and DOES 1               ~ Time:
23   THROUGH 10,INCLUSIVE,                     ~
24

25             Defendants.                     ~

26

27

28
                                  DECLARATION OF ERIC M. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                  1
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 2 of 14 Page ID #:201




 1                          DECLARATION OF ERIC M. MURPHY
 2
            I, Eric M. Murphy, declare as follows:
 3
            I am a Plaintiffin this case, self-represented and I have personal knowledge ofthe
 4

 5   facts set out herein and if called as a witness could and would competently testify thereto.

 6          This declaration is submitted in support of my Verified Ex Parte Application for

     Temporary Restraining Order, and Temporary and Permanent Injunctive Relief, and
 8
     Request for the Judge's Approval ofthe Notice ofPendency of Action.
 9

io          October 5, 1994, a Quitclaim Deed was executed and recorded October 17, 1994,
11
     granting my wife and I the "Property" commonly known as 9965 McKinley Street,
IZ
     Rancho Cucamonga, California 91730, bearing Assessor Parcel Number 0209-312-59.
13

14          October 5, 1994, a Deed of Trust("DOT")was executed securing a loan of

15   $120,000.00, naming Long Beach Bank,FSB as the Lender and Trustee, which was a
16
     conflict of interest; recorded October 17, 1994.
l~
18
           Defendants are threatening to unlawfully sale, assign and/or transfer my

19   ownership and security interest under a DOT.
20
           I paid my mortgage on time during the entire existence ofthe loans. However,the
21
     Defendants committed identity theft, creating fraudulent DOT,and committed extortion
22

23   against my wife and I, recording fraudulent Real Property documents in an effort to

24
     unlawfully take our Property.
25
           January 2, 1996, a fraudulent DOT was executed purportedly securing a loan of
26

z~   $20,000.00, which my wife and I never received, naming Legend Financial Group,Inc.

28
                                 DECLARATION OF ERIC M. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                2
       Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 3 of 14 Page ID #:202




 1      as the Beneficiary and Lender, and First American Title Company as Trustee; recorded
 a
        January 18, 1996.
 3
               June 23, 1997, a fraudulent DOT was executed purportedly securing a loan of
 4

 5      $35,000.00, which my wife and I never received, naming Harbor View Mortgage as

 6      Beneficiary, and American Title Company, as Trustee; recorded, July 10, 1997.

        Plaintiffs allege that they were never aware of this transaction.
 8
               July 31, 1997, a fraudulent Corporation Assignment of Deed of Trust was mailed
 9

10     ~ ~ to my wife and I, and executed by Harbor View Mortgage, assigning all beneficiary
11
        interest to Preferred Credit Corp., under the fraudulent DOT dated June 23, 1997, naming
12
        Trustee as American Title Company. This fraudulent Corporation Assignment ofDeed
13

14      of Trust was never recorded.

15             November 23, 1999, a DOT was executed purportedly securing a loan of
16
        $159,152.00, naming Chase Manhattan Mortgage Corporation (unqualified to do business
i~
18
        in California) as the Beneficiary under the laws ofthe State of New Jersey, and First

19      Southwestern Title Company of California as Trustee; recorded December 3, 1999.
20
              December 3, 1999, a DOT was executed purportedly securing a loan of$5,500.00,
21
        naming Household Finance Corporation of California as Lender and Housekey Finance
22

23      Corporation as Trustee; recorded December 9, 1999.
24
              December 9, 1999, a Full Reconveyance was recorded and executed by Housekey
25
       ~ Financial Corporation, as Trustee under a fraudulent DOT.
26

27

FI:~
                                    DECLARATION OF ERIC M. MURPHY
                                   IN SUPPORT OF PLAINTIFFS' VERIFIED
                                         EX PARTE APPLICATION
                                                   3
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 4 of 14 Page ID #:203




 1          March 3, 2000, an invalid Substitution of Trustee ("SOT")was executed by
 2
     ~ Preferred Credit Corporation, an unauthorized entity, under a fraudulent DOT executed
 3
     ~ June 23, 1997, naming American Title Company, as Trustee, recorded July 24, 1997,
 4

 5   ~ naming Defendant U.S. BANK,as Substituted Trustee; recorded March 14, 2000. A

 6   DOT was never recorded July 24, 1997, as the SOT states.

            My Property was never legally assigned to Preferred Credit Corporation under a
 8
     DOT,purportedly executed June 23, 1997, and recorded July 10, 1997. In addition, the
 9

io   fraudulent Corporation Assignment of Deed of Trust was never recorded.
ii
            June 23, 2000, a fraudulent DOT was executed purportedly securing a loan of
12
     $27,000.00, which my wife and I never received, naming Household Finance Corporation
13

14   of California as Beneficiary and Housekey Finance Corporation as Trustee; recorded

15   June 30, 2000.
16
            June 28, 2000, a Full Reconveyance was recorded, executed by Ameriquest
l~
18
     Mortgage Co FKA Long Beach Bank, FSB FKA Long Beach Bank SSB, Trustee under

19   the DOT executed October 5, 1994 and recorded October 17, 1994.
20
            March 14, 2002, a fraudulent DOT was executed securing a loan of$197,500.00,
21
     falsely naming Secured Bankers Mortgage Company (Partnership under the laws of
22

23   California) as Lender, T.D. Service Co., a California Corporation as Trustee, and

24
     Defendant MFRS,acting solely as a nominee for Lender and Lender's successors and
25
     assigns, and Beneficiary; recorded March 20, 2002.
26

27

28
                                 DECLARATION OF ERIC M. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                4
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 5 of 14 Page ID #:204




 i          Secured Bankers Mortgage Company was never a Partnership under the laws of
 2
     California. Secured Bankers Mortgage Company was never qualified to do business in
 3
     California.
 4

 5          March 27, 2002, an SOT and Deed ofReconveyance was executed by Chase

 6   ~ Manhattan Mortgage Corporation under the DOT dated November 23, 1999, recorded
 7
     December 3, 1999, naming First Southwestern Title Company of California as Trustee,
 s
     ', Chase Manhattan Mortgage Corporation, as Beneficiary. Substituting Chase Manhattan
 9

io   Mortgage Corporation, as Trustee; recorded June 17, 2002.
ii
            Apri123, 2002, a Full Reconveyance was recorded and executed by Housekey
12
     Financial Corporation, as the purported Trustee under the fraudulent DOT recorded June
13

14   30, 2000.

15
            September 5, 2003, a fraudulent Grant Deed was executed and recorded
16
     September 15, 2003. My Property was already granted to my wife and I via Quitclaim
i~
18
     Deed executed October 5, 1994 and recorded October 17, 1994.

19          September 5, 2003, a DOT was executed by Fremont Investment and Loan as
20
     Lender, MERS as Beneficiary, and Fremont General Credit Corporation as Trustee;
21
     recorded September 15, 2003.
22

23          January 7, 2004, an SOT and Full Reconveyance was executed by Secured
24
     Bankers Mortgage Company, an unauthorized entity, named as the present Beneficiary,
25
     under the DOT recorded March 20,2002, substitutes himself as Trustee, which was a
26

2~
     conflict of interest; this document was recorded January 13, 2004.

28
                                 DECLARATION OF ERIC M. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTS APPLICATION
                                                5

                                                                                              T-"`~
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 6 of 14 Page ID #:205




 i           January 15, 2004, Settlement date; Settlement Agent GMAC states that settlement
 2
      charges to borrower is $59,470.40, loan payoff is $7,529.60; total amount due from
 3
      borrow $67,000.00. Principal amount of new loan $67,000.00. My wife and I never
 4

 5    received the refinance funds.

 6          My wife and I decided to refinance our Property. During the refinance process, I

      was requested by the Loan Officer to execute a "Power of Attorney" where my signature
 8
      would only be necessary for the loan application and final loan documents.
 9

to          Sometime later, my wife and I discovered that half the pages in the loan
it
      application were forged, not my signatures; loan amount of$275,000.00.
12
            October 10, 2005, a fraudulent DOT was executed securing a loan of $275,000.00,
13

14   naming Defendant MEGA,a California Corporation as Lender, Alliance Title Company

15   as Trustee, and Defendant MFRS,acting solely as a nominee for Lender and Lender's
16
     successors and assigns, and Beneficiary; recorded October 19, 2005.
i~
18
            October 20, 2005, my Credit Report reflects a zero balance for a loan amount of

19   $229,500.00, provided by Fremont Investment and Loan.
20
            October 21, 2005, an invalid SOT was executed by MERS for Fremont Investment
21
     & Loan as Beneficiary, naming Fremont General Credit Corp. as Trustee, under the DOT
22

23   executed September 5, 2003 and recorded September 15, 2003. TICOR Title Insurance

24
     Company, as Substitute Trustee; recorded November 22, 2005.
25
            November 22, 2005, a Full Reconveyance was recorded under the DOT dated
26

27   ~ September 5, 2003 and recorded September 15, 2003.

28
                                 DECLARATION OF ERIC M. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                6
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 7 of 14 Page ID #:206




 1          September 29,2006, a fraudulent Promissory Note and DOT was executed
 2
     purportedly securing a loan for $370,000.00, naming American Brokers Conduit as
 3
     Lender; recorded October 10, 2006. American Brokers Conduit did not legally east as
 4

 5   an entity in 2006 and has never been legally incorporated in any state.

 6          October 2, 2006, a fraudulent Grant Deed was executed; recorded October 10,

     2006. My Property was already granted to my wife and I via Quitclaim Deed executed
 8
     October 5, 1994 and recorded October 17, 1994.
 9

to         October 10, 2006, a Final Settlement Statement, reflecting that GMAC was paid
11
     $274,530.19, Principal amount of new loan, $370,000.00., and cash to borrower of
12
     $53,528.46, which my wife and I never received. In addition, a settlement charge of
13

14   $41,941.35 to borrow is questionable; I don't know why this charge was applied.

15
           October 20, 2006, an invalid SOT was executed by MERS under the DOT dated
16
     October 10, 2005 and recorded October 19, 2005, naming GMAC as Lender; Executive
l~
18
     Trustee Services, LLC as Substitute Trustee.

19         October 27, 2006, a Full Reconveyance was recorded and executed by Executive
20
     Trustee Services, LLC as Trustee under the DOT dated October 10, 2005 and recorded
21
     October 19, 2005, naming GMAC as Lender.
22

23         About August 2, 2007, American Home Mortgage Corp, dba American Brokers

24
     Conduit was issued a Temporary Order to Cease and Desist. The California Department
25
     of Business Oversight found that American Brokers Conduit engaged in a pattern of
26

27

28
                                 DECLARAT[ON OF ERIC M. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                7

                                                                                           ~~
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 8 of 14 Page ID #:207




 i ~ ~ forging real estate documents and selling interests therein to investors and ordered them
 2
     to cease and desist from engaging in such conduct.
 3
               Although, my wife and I were never late and our loan balances reflect zero on our
 4

 5   Credit Reports, we repeatedly submitted Loan Modification Applications, in an effort to

 6   save our home.

               Apri123, 2009, American Home Mortgage Servicing, Inc. mailed me a letter
 8
     stating "...received a workout package regarding the above-referenced mortgage loan...
 9

to   We appreciate the opportunity to be of assistance."
it
               May 5, 2010, Defendant OCWEN mailed me a letter stating "your home loan may
la
     be eligible for a loan modification program..."
13

14          May 25,2010, a fraudulent Assignment of Deed of Trust was executed by MERS,

15   an unauthorized entity, as nominee for American Brokers Conduit, assigning the
16
     beneficial interest to Defendant U.S. BANK under the fraudulent DOT dated September
i~
18
     29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee; recorded July

19 ~ ~7,2010.
Zo
           The Assignment is VOID, because American Brokers Conduit did not exist, and
21
     therefore could not appoint MERS as its nominee, and therefore MERS had nothing to
22

23   assign.

24
           July 9,2010, Chase mailed me a letter listing a history of my payments. However,
25
     my cashier checks from Chase to American Home Mortgage Servicing, Inc. demonstrate
26

27

28
                                   DECLARATION OF ERIC M. MURPHY
                                  IN SUPPORT OF PLAINTIFFS' VERIFIED
                                        EX PARTE APPLICATION
                                                  8

                                                                                                   G~
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 9 of 14 Page ID #:208




 1   that September through December 2009 payments was missing. The letter states "Your
 2
     loan is paid through February 10, 2010.
 3
           November 26, 2010, a fraudulent Notice of Default("NOD")was executed by an
 4

 5   unauthorized entity, Default Resolution Network Agent for the Beneficiary By:

 6   ServiceLink, its Agent Through ServiceLink as Agent, through SPL Inc., as Authorized

     Agent under the fraudulent DOT dated September 29,2006 and recorded October 10,
 8
     2006; recorded November 29, 2010.
 9

io         Default Resolution Network,LLC operated as a subsidiary of Fidelity National
ii
     Financial, Inc. that surrendered November 17, 1987 and November 30, 2006 doing
12
     business in California, and Default Resolution Network, LLC was never qualified to do
13

14   business in California as a Limited Liability Company.

15         December 20, 2010, an invalid SOT was executed by Defendant U.S. BANK by
16
     American Home Mortgage Servicing Inc., as Attorney in Fact, under the fraudulent DOT
i~
18
     dated September 29, 2006 and recorded October 10, 2006; Substitute Trustee is

19   Defendant PDS is C/O Defendant FIDELITY; recorded Apri129, 2011.
20
           April 16, 2011, a fraudulent Notice of Trustee's Sale was executed by Defendant
21
     PDS under the fraudulent DOT dated September 29, 2006 and recorded October 10,
22

23   2006; Sale Date: May 19, 2011; recorded Apri129, 2011.

24
           April 25, 2011, my wife and I were approved a Loan Modification.
25
           April 29, 2011, a SOT was recorded by Defendant PDS as Trustee; Substitute
26

z~   Trustee not named.


                                DECLARATION OF ERIC M. MURPHY
                               1N SUPPORT OF PLAINTIFFS' VERIFIED
                                     EX PARTE APPLICATION
                                               9

                                                                                             /~
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 10 of 14 Page ID #:209



 i           March 20, 2012, a Notice of Rescission was executed by Fidelity National Title
 2
      Company, as agent for the Beneficiary, under a DOT that names American Brokers
 3
      Conduit as Lender, recorded October 10, 2006, referencing a fraudulent NOD recorded
 4

 5    November 29, 2010; recorded March 26, 2012.

 6           May 15, 2012, American Home Mortgage Servicing, Inc.("AHMSI")mailed a

      letter to me stating that it will be changing its name to Homeward Residential.
 s
             AHMSI/Homeward Residential knew that the issuer ofthe Promissory Note,
 9

io '~ ~ American Brokers Conduit was a nonexistent entity and that therefore the note was
11
      VOID; yet, continued to press me for payments.
12
            October 3, 2012, Ocwen Financial Corporation purchased Homeward Residential.
13

14    Defendant OCWEN,without inquiring into the facts surrounding my Mortgage,

15    Defendant OCWEN harassed me for payments.
16
            March 4, 2013, a letter from Defendant OCWEN stating the loan balance is
i~
18
      $249,375.23; despite, my zero balance owing on my Property.

19          September 12, 2013, a fraudulent Limited Power of Attorney executed by
20
      JPMorgan Chase Bank, N.A., as Master Servicer, and the Limited Power of Attorney
21
     ~ granted by US Bank, N.A as Trustee appoints Select Portfolio Servicing, Inc., as Sub-
22

23   ~ Servicer; recorded May 1, 2015.

24
            I provided Proof ofPayments to Defendant OCWEN from 2014-2018 and it
25
     continued to send me Mortgage Account Statements stating Reinstatement Amounts,
26

27

28
                                  DECLARATION OF ERIC M. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 10

                                                                                               ~y
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 11 of 14 Page ID #:210



 i    when I was never late on my monthly payments. Also, Defendant OCWEN sent 2-3
 2
      letters titled "Notice of Default" each month.
 3
             Defendant OCWEN has double billed my wife and I. Extorting us to pay or our
 4

 5    Property will be taken. My wife and I were continuously harassed.

 6           June 17, 2015, my Consumer Credit Report reflects that there is a zero balance for

      a loan of$370,000.00, date of Origination: September 29, 2006; American Brokers
 8
      Conduit as Lender. Loan Serviced by Defendant OCWEN/Homeward Residential, TX
 9

to    FIDELCPI. $55,873.00 was to be given to my wife and I, which we never received.
ii
             November 2017, Defendant OCWEN stopped taking payments and claimed that
12
      my wife and I were 7 months delinquent.
13

14           December 14, 2017, an invalid SOT was executed by Defendant U.S. BANK,By

15    its Servicer Defendant OCWEN; Substitute Trustee not named.
16
            December 5, 2017, a California Declaration of Compliance pursuant to Civil
i~
18
      Code, section 2923.55(c) was executed by Defendant OCWEN as Servicer for Defendant

19    U.S. BANK under fraudulent DOT dated September 29,2006 and recorded October 10,
20
      2006 and states "The mortgage servicer has exercised due diligence to contact the
21
      borrower pursuant to California Civil Code, section 2923.550 to "assess the borrower's
22

23   financial situation and explore options for the borrower to avoid foreclosure." Thirty(30)

24
      days, or more, have passed since these due diligence requirements were satisfied."
25
            January 8, 2018, an invalid SOT was recorded under a fraudulent DOT dated
26

2~   September 29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee, and

28
                                  DECLARATION OF ERIC M. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTS APPLICATION
                                                 11
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 12 of 14 Page ID #:211




 1 ~ ~ American Brokers Conduit as Lender, and MERS as Beneficiary; Defendant WESTERN
 2
      PROGRESSIVE as Substitute Trustee
 3
                January 12, 2018 a fraudulent NOD was executed by Defendant WESTERN
 4

 s    PROGRESSIVE,an unauthorized entity, as Trustee for Beneficiary, under a fraudulent

 6    DOT dated September 29, 2006 and recorded October 10, 2006; recorded January 17,

      2018.
 8
                March 19, 2018, Defendant OCWEN sent Plaintiffs a Payoff Quote of
 9

to    $440,735.70, valid through April 13, 2018.
li
                April 30, 2018, a Notice of Trustee's Sale was executed by Defendant WESTERN
12
      PROGRESSIVE, as Trustee for Beneficiary, under a fraudulent DOT dated September
13

14    29, 2006 and recorded October 10, 2006; Sale Date: May 31, 2018; recorded May 1,

15    2~ 1 g.
16
                May 4, 2018, my wife and I faxed a Loan Modification Package to Defendant
i~
18
      OCWEN,four(4) days later Defendant OCWEN places a foreclosure Sale Date of May

19    8,2018, against my Property; dual tracking. Defendant OCWEN never sent my wife and
20
      I documents stating that a foreclosure was ever initiated.
ai
                May 8, 2018,I sent a Domestic Wire Transfer via Wells Fargo N.A. of$12,121.50
22

23    to cure the fraudulent Default, in an effort to save my Property.

24
                May 11, 2018, a Notice of Rescission was executed by Defendant WESTERN
25
     ~ PROGRESSIVE as Trustee, American Brokers Conduit as Lender, and MERS as
26

27

28
                                   DECLARATION OF ERIC M. MURPHY
                                  IN SUPPORT OF PLAINTIFFS' VERIFIED
                                        EX PARTE APPLICATION
                                                  12
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 13 of 14 Page ID #:212




 i    Beneficiary under a fraudulent DOT dated September 29, 2006 and recorded October 10,
 2
      2006, referencing the NOD that was recorded January 17, 2018; recorded May 16, 2018.
 3
             September 9, 2018, my wife and I were denied the Loan Modification.
 4

 5           October 15, 2018, Defendant OCWEN denied my wife and I a Loan Modification.

 6           October 19, 2018, my Credit Report states zero balance of purported loan amount

      of$370,000.00; originated September 29, 2006.
 8
             November 21, 2018, a California Declaration of Compliance pursuant to Civil
 9

io    Code, section 2923.55(c) was executed by Defendant OCWEN as Servicer for Defendant
ii
      U.S. BANK under the fraudulent DOT dated September 29, 2006 and recorded October
12
      10, 2006, stating "The mortgage servicer contacted the borrower to assess the borrower's
13

14    financial situation and to explore options for the borrower to avoid foreclosure as

15    required by California Civil Code, section 2923.55. Thirty days, or more, have passed
16
      since the initial contact was made."
i~
18
             December 3, 2018, a fraudulent NOD was executed by Defendant WESTERN

19   PROGRESSIVE as Trustee for Beneficiary, under a fraudulent DOT dated September 29,
20
     ~ 2006 and recorded October 10, 2006; recorded December 5, 2018.
21
             Although I made many attempts to resolve the problem that involved my account
22

23    with Defendant OCWEN,March 6, 2019, Defendant WESTERN PROGRESSIVE,an
24
      unauthorized entity, executed a Notice of Trustee's Sale; Sale Date: Apri123, 2019.
25
            As the aforementioned demonstrates, many entities collectively operated a
26

27   Mortgage Scheme for "Economic Gain", with the intent to defaud my wife and my

28
                                  DECLARATION OF ERIC M. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 13

                                                                                                 6
     Case 5:19-cv-00636-JGB-SP Document 7 Filed 04/09/19 Page 14 of 14 Page ID #:213




 1    interest in our Property, causing fraudulent DOTS to be recorded in the Official
 2
      Recorders in the office ofthe Recorder of San Bernardino County, California, claiming to
 3
      secure loans that my wife and I never received.
 4

 5           In addition, the Mortgage Scheme is evidenced by the many Full Reconveyances

 6    recorded in the Official Recorders in the office ofthe Recorder of San Bernardino

      County, California as to my Property.
 8
             More than halfthe aforementioned entities' status with the California Secretary of
 9

to    State is either suspended ten(10) years or more due to Franchise Tax Board violations or
11
      they have surrendered; demonstrating that their only purpose of operation was to defraud

       the public.
13 I I
14           The companies that initiated foreclosures against my Property never held

15    beneficial interest under the Mortgage or DOT;therefore, does not have standing to
16
      foreclose.
i~
18
             The undersigned, declare under penalty of perjury under the laws ofthe State of

19   ~ California that the foregoing is true and correct and that this Declaration was executed on
20
      the 4th day of Apri12019, at Rancho Cucamonga, California.
21

22

23                                                          ~ ~~

24
                                         ERIC M. MURPHY,Declarant
Zs
26

27

28
                                  DECLARATION OF ERIC M. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 14
